            Case 1:18-cr-00445-LTS Document 83 Filed 09/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-445-LTS

DANTE MARTINEZ,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The next conference in this case is scheduled to proceed on September 16, 2021,

at 11:00am in Courtroom 17C. The parties’ attention is directed to the attached information

regarding courthouse entry, and to the Court’s policies regarding courthouse entry and COVID-

19 test reporting protocols, which are available on the Court’s website, at

https://www.nysd.uscourts.gov/covid-19-coronavirus.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any documents they would like the Court to consider

during or in connection with the proceeding at least 24 hours in advance of the proceeding.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #1911. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. See Standing Order M-10-468, No. 21-MC-

45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including

removal of court issued media credentials, restricted entry to future




MARTINEZ - SCHD ORD                                        VERSION SEPTEMBER 9, 2021               1
          Case 1:18-cr-00445-LTS Document 83 Filed 09/09/21 Page 2 of 4




hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

Court.



         SO ORDERED.

Dated: New York, New York
       September 9, 2021

                                                            __/s/ Laura Taylor Swain_________
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




MARTINEZ - SCHD ORD                              VERSION SEPTEMBER 9, 2021                     2
           Case 1:18-cr-00445-LTS Document 83 Filed 09/09/21 Page 3 of 4




 All members of the public, including attorneys, appearing at a Southern District of New York
 courthouse must complete a questionnaire and have their temperature taken before being allowed
 entry into that courthouse. Please review the current courthouse entry protocols in advance,
 which can be found at https://www.nysd.uscourts.gov/covid-19-coronavirus.
 On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
 following QR code with a mobile device camera to begin the enrollment process. Follow the
 instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
 will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                                https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
                            Case 1:18-cr-00445-LTS Document 83 Filed 09/09/21 Page 4 of 4




                                             UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF NEW YORK

                                            Office of the District Court Executive

 EDWARD A. FRIEDLAND                                                                      Voice: (212) 805-0500
 District Court Executive                                                                 Fax: (212) 805-0383
                                                       MEMORANDUM


TO:                  ALL PERSONS VISITING AN SDNY COURTHOUSE

FROM:                OFFICE OF THE DISTRICT EXECUTIVE

SUBJECT:             NOTIFICATION OF A POSITIVE COVID-19 TEST RESULT

DATE:                12/1/2020


The Court asks for your help in assisting to ensure the health and safety all of who have come into the SDNY
Courthouses. If you have tested positive for COVID-19 within 14 days after visiting a SDNY Courthouse,
please complete our questionnaire by going to:

                                        https://www.surveymonkey.com/r/SDNY_COVID
                                                            or
                                               Scan the following QR Code




If you have any questions or cannot access the questionnaire, please e-mail covid_response@nysd.uscourts.gov.
